SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

277
KA 13-01947
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

DAVID W. ROBERTS, DEFENDANT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Mark H. Dadd,
J.), rendered March 18, 2013. The judgment convicted defendant, upon
his plea of guilty, of course of sexual conduct against a child in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of course of sexual conduct against a child
in the first degree (Penal Law § 130.75 [1] [b]). We reject
defendant’s contention that County Court abused its discretion in
denying his motion to withdraw the guilty plea (see People v Said, 105
AD3d 1392, 1393, lv denied 21 NY3d 1019). “[D]efendant’s conclusory
and unsubstantiated claim of innocence is belied by his admissions
during the plea colloquy” (People v Garner, 86 AD3d 955, 955).
Contrary to defendant’s further contentions, his fear of an unfair
trial or the imposition of a longer sentence after trial do not
constitute coercion (see generally People v Jackson, 90 AD3d 1692,
1693, lv denied 18 NY3d 958; People v Dumpson, 238 AD2d 802, 803, lv
denied 90 NY2d 892; People v Patrick, 163 AD2d 84, 84, lv denied 76
NY2d 895).

     Defendant’s contention that the court’s redaction of the
presentence report (PSI) was inadequate is unpreserved for our review
inasmuch as he did not raise the issue before the sentencing court
(see generally People v Gibbons, 101 AD3d 1615, 1616). In any event,
although the words in the paragraph that the court redacted remain
visible, it is evident from the court’s notation thereon that the
paragraph was redacted and that the material is not available for use
                                 -2-                           277
                                                         KA 13-01947

against defendant (cf. People v Howard, 124 AD3d 1350, 1351).




Entered:   March 27, 2015                      Frances E. Cafarell
                                               Clerk of the Court